      Case 3:19-cv-00311-MCR-MJF Document 16 Filed 11/06/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

KRISTIN BROOKS
v.                                           CASE NO. 3:19cv311-MCR-MJF
LOWE’S HOME CENTERS, LLC

                            REFERRAL AND ORDER

Referred to Judge M. Casey Rodgers on      November 4, 2019

Motion/Pleadings:       DEFENDANT’S MOTION TO EXTEND DISCOVERY
                        AND OTHER DEADLINES [60 to 90 days]
Filed by     Defendant            on    October 10, 2019           Doc. #       13
Supplemented by Defendant         on    October 23, 2019           Doc. #       15

           Stipulated           Joint Pleading
  X        Unopposed            Consented

                                       JESSICA J. LYUBLANOVITS
                                       CLERK OF COURT
                                       /s/ Kathy Rock
                                       Deputy Clerk: Kathy Rock


      On consideration, the motion is GRANTED, for good cause shown. The
deadline for discovery, as well as the related deadlines to file dispositive motions
and complete mediation, are extended 90 days as requested. No further requests
for extensions by either party will be considered absent extraordinary cause.
      DONE and ORDERED this 6th day of November 2019.


                                         M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE
